Appeal dismissed. Exceptions overruled. This is an action of contract in which the plaintiffs recovered judgment against the defendant Mac-Neil in the sum of $10,079.12, on which an indorsement of satisfaction in the sum of $7,959.40 was made. The defendant MacNeil filed a motion for orders for compliance with G. L. (Ter. Ed.) c. 235, § 17, as amended by St. 1948, c. 113, which was denied. At the hearing on the motion no evidence as such was presented except an affidavit and the execution and papers in prior cases. The trial judge made the statement: “Counsel for the defendant referred to proceedings in the instant case and another case in the Superior Court and a decision of the Supreme Judicial Court and argued therefrom that the judgment and judgment entered were satisfied in full; examination of the records referred to, in my opinion, does not warrant a finding or ruling that the judgment has been satisfied in full or the execution issued thereon. In consequence thereof, I deny the motion.” The defendant MacNeil excepted and appealed. His bill of exceptions has been allowed. We shall dismiss the appeal. We consider the exceptions which on this record fail to show error.